SANDWICH COMPONENT, METHOD FOR PRODUCING A SANDWICH COMPONENT, AND USE OF A SANDWICH COMPONENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed July 20, 2022, was received.  Claims 8, 11, and 14 were amended.  Claim 15 was canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 1-7.
In claim 8, line 2, delete “at least one of ”.
In claim 8, line 2, delete “ and an onsert, wherein the insert is composed of a polymer composition”.
In claim 8, line 4, after “providing ” replace “a” with –the–.
In claim 8, line 14, after “layer, ” delete “and ”.
In claim 8, line 15, replace “ in such a way that” with –, thereby forming the insert from the solidified polymer composition, and 
- fixing–.
In claim 8, line 16, replace “protruding” with –directly in the solidified polymer composition such that the mechanical connecting means protrudes–.
In claim 8, lines 18-19, delete “is fixed directly in the polymer composition, thereby forming the insert, ”.
In claim 8, line 20, replace “screw, threaded rod, clip, bolt, spacer, pins, nail, hook, clamp,” with –a screw, a threaded rod, a clip, a bolt, bushings, sheaths, a spacer, pins, a nail, a hook, a clamp, a–.
Cancel claim 11.
In claim 14, line 1, replace “A process for” with –The process as claimed in claim 8, further comprising–.
In claim 14, line 1, after “joining ” replace “a” with –the–.
In claim 14, lines 1-2, delete “as claimed in claim 1 ”.
In claim 14, lines 2-3, replace “, which comprises the step of applying or introducing a” with – via the–.
In claim 14, lines 3-7, delete “ directly onto or into the polymer composition before or after solidification of the polymer composition, wherein the connecting means is selected from the group consisting of screw, threaded rod, clip, bolt, spacer, pins, nail, hook, clamp, spring, rivets, pegs, profiles, brackets, hinges, and magnets”.
Authorization for this examiner’s amendment was given in an interview with Jay S. Franklin on August 2, 2022.

Claim Objections
The objections to claims 8 and 14 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 8-9 and 14 as being anticipated by Shapiro (US 3,305,996) are withdrawn because independent claim 8 has been amended.

Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 102(a)(1) of claim 10 as being unpatentable over Shapiro in view of Blancaneaux et al. (US 2011/0220267) is withdrawn because independent claim 8 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach the claimed process for producing a sandwich component having an insert, wherein the insert is composed of a polymer composition, and particularly comprising the step of solidifying the polymer composition between the covering layers, thereby forming the insert from the solidified polymer composition, and fixing a mechanical connecting means directly in the solidified polymer composition such that the mechanical connecting means protrudes through and from at least one of the first covering layer, the second covering layer and the side region, in the region of the opening, weakening or marking, wherein the connecting means is selected from one of the recited options.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745